Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “to receive a blowby gas stream from a crankcase”, “disposed downstream from an inlet and upstream from a liquid outlet of a crankcase ventilation system” and “of a crankcase ventilation system” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.

In this view, the “crankcase” or “crankcase ventilation system” are not claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 1 and 14 recite “a flange extending substantially axially downward from only a portion of a side of the baffle and partially surrounding the blowby gas stream flow path” in lines 12-13.
Examiner has consulted the Specification passage (paragraph [0022], reproduce below) identified by Applicant and find no disclosure therein that evinces possession of “only a portion of a side of the baffle and partially surrounding the blowby gas stream flow path”.
Claims 2-13 and 15-20 depend on claims 1, 14; and hence are also rejected.
Applicant’s paragraph [0020]:
“The blowby gas stream 230 accelerates axially through the second orifice 214 and/or the first orifice 216 and impacts the oil management cover 14 disposed above the orifices 216, 214. The oil management cover 14 comprises a baffle (e.g., inertial impaction plate) 26 spaced a distance axially above the orifices 216, 214 (e.g., perpendicular) and a fibrous media 204 disposed below the baffle 26. The baffle 26 is located axially above the fibrous media 204 and comprises a flange 218 extending axially downward from a side of the baffle 26. The flange 218 extends from the baffle 26 in a crescent manner on the side of the baffle 26 closest to the cleaned air outlet   forming an inner surface (e.g., tapered wall). In some embodiments, the flange 218 is disposed on a side away from the drain 24 and may be partially aligned with the axis of the first flow path 234. As will be appreciated, the flange 218 is substantially tapered 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, 12, 14-17 and 20, the phrase "substantially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-13 and 15-20 depend on claims 1, 14; and hence are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck et al (US 2014/0033921; hereinafter Peck ‘921).
As regarding claim 1, Peck ‘921 discloses the claimed invention for a gas-liquid separator comprising: a housing (16) comprising: an inlet (54) structured to receive a blowby gas stream from a crankcase; a cleaned air outlet (22); and a liquid outlet [bottom of housing 16 (no number); see fig. 1]; and a cover (36) coupled to the housing, the cover disposed downstream from the inlet and upstream from the liquid outlet, the cover comprising: a baffle (36) disposed over the blowby gas stream flow path from the inlet such that the blowby gas stream impacts the baffle and separates liquid and aerosol contained in the blowby gas stream, the baffle comprising a flange (annotated figs. 6 and 15) extending substantially axially downward from only a portion of a side of the baffle and partially surrounding the blowby gas stream flow path, the flange tapered substantially axially downward forming an inner surface (inner surface 36), the inner surface structured to route the separated liquid toward the liquid outlet and bias separated liquid away from shedding toward the cleaned air outlet.

    PNG
    media_image1.png
    472
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    747
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    496
    1094
    media_image3.png
    Greyscale


As regarding claim 3, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for a plurality of grooves (annotated fig. 6) defined in the inner surface, the plurality of grooves being substantially orthogonal to the separated liquid flow.
As regarding claim 4, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for a plurality of ribs (annotated fig. 6) protruding from the inner surface so as to define a plurality of grooves therebetween, the plurality of ribs being substantially orthogonal to the separated liquid flow and extending radially from the inner surface toward the inlet.
As regarding claim 5, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for a rib (annotated fig. 6) forming a channel directed towards the liquid outlet for guiding separated liquid from the cover towards the liquid outlet and away from the cleaned air outlet.
As regarding claim 6, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for at least one flow path (32) and at least one orifice (28 of fig. 3) disposed downstream from the inlet and upstream from the cover, the at least one flow path configured to receive the blowby gas stream from the 
As regarding claim 7, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for a nozzle plate (31) disposed between the inlet and the cover, the at least one orifice defined in the nozzle plate.
As regarding claim 9, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for wherein the baffle further comprises an inertial impaction plate (30) spaced downstream and in line with the orifice, the inertial impaction plate configured to cause liquid and gas separation of the blowby gas stream.
As regarding claim 11, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for wherein the flange comprises a tapered flange (annotated fig. 6).
As regarding claim 12, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for wherein the tapered flange comprises a plurality of substantially rounded protrusions (annotated fig. 6) defined at an axial end thereof distal from the baffle.
As regarding claim 13, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for wherein the tapered flange (36) is angled towards a bottom of the housing in a direction towards the liquid outlet.
As regarding claim 14, Peck ‘921 discloses the claimed invention for a cover disposed downstream from an inlet and upstream from a liquid outlet of a crankcase ventilation system, the cover comprising: a baffle (36) disposed over the blowby gas stream flow path from the inlet such that the blowby gas stream impacts the baffle and 
As regarding claim 15, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for a plurality of extrusions (annotated fig. 6) protruding from the inner surface of the baffle, the plurality of extrusions being substantially orthogonal to the separated liquid flow and extending radially from the inner surface toward the inlet.
As regarding claim 16, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for a plurality of grooves (annotated fig. 6) defined in the inner surface, the plurality of grooves being substantially orthogonal to the separated liquid flow.
As regarding claim 17, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for a plurality of ribs (annotated fig. 6) protruding from the inner surface so as to define a plurality of grooves (annotated fig. 6) therebetween, the plurality of ribs being substantially orthogonal to the separated liquid flow and extending radially from the inner surface toward the inlet.
As regarding claim 19, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention for wherein the flange comprises a tapered flange (annotated fig. 6).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peck et al (US 2014/0033921; hereinafter Peck ‘921) as applied to claim 7 and further in view of Holm (US 6290738).
As regarding claim 8, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention except for wherein the at least one orifice comprises a venturi or defines a frustoconical shape, the at least one orifice structured to accelerate blowby gases towards the baffle.
.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peck et al (US 2014/0033921; hereinafter Peck ‘921) as applied to claims 1 or claim 14 and further in view of Janakiraman et al (US 20110023429; hereinafter Janakiraman).
As regarding claim 10, Peck ‘921 discloses all of limitations as set forth above.  Peck ‘921 discloses the claimed invention except for a fibrous media disposed below the baffle and configured to filter the blowby gas stream.
Janakiraman teaches a fibrous media ([0050]) disposed below the baffle and configured to filter the blowby gas stream.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to provide a fibrous media disposed below the baffle and configured to filter the blowby gas stream as taught by Janakiraman in order to enhance coalesce water removal.
Claim 18 is also rejected with similar reasons as stated in claim 10 above.
Response to Arguments
Applicant's arguments filed 09/03/21 have been fully considered but they are not persuasive.
only a portion of a side of the baffle and partially surrounding the blowby gas stream flow path.
Examiner respectfully disagrees.
The annotated figs. 6 and 15 (above) of Peck discloses or teaches the baffle comprising a flange extending substantially axially downward from only a “arbitrary” portion of a “arbitrary” side of the baffle and the ‘arbitrary’ portion of the ‘arbitrary’ side of the baffle will partially surrounding the blowby gas stream flow path.
In this view, Peck clearly discloses or teaches the baffle comprising a flange extending substantially axially downward from only a portion of a side of the baffle and partially surrounding the blowby gas stream flow path.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773